            Case 1:20-cv-10500-LGS Document 8 Filed 02/12/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 ADRIAN JULES,                                                :
                                              Plaintiff,      :
                                                              :    20 Civ. 10500 (LGS)
                            -against-                         :
                                                              :         ORDER
 ANDRE BALAZS PROPERTIES et al.,                              :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Complaint in this matter was filed on December 12, 2020 (Dkt. No. 1).

The initial pre-trial conference in this matter is scheduled for February 18, 2021, at 11:00 a.m.

(Dkt. No. 3).

        WHEREAS, pursuant to the Individual Rules, the parties were required to file a joint

letter and proposed case management plan on February 11, 2021.

        WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

        ORDERED that, if Plaintiff is in communication with Defendants, the parties shall file

the joint letter and proposed case management plan as soon as possible and no later than

February 15, 2021. If Defendants refuse to cooperate in the preparation of these documents,

Plaintiff shall prepare and file them. If Plaintiff is not in communication with Defendants, as

soon as possible and no later than February 15, 2021, Plaintiff shall file a letter (i) summarizing

her efforts to contact Defendants and (ii) requesting adjournment of the initial pretrial conference.

Dated: February 12, 2021
       New York, New York
